 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the 29th day of
March 2017, by and between Sunworks United Inc., a California corporation
(“Company”), and Charles Cargile, an individual (“ Executive”), and is made with
respect to the following facts:

 

R E C I T A L S

 

A. The Company and the Executive wish to ensure that the Company will receive
the benefit of Executive’s loyalty and service during Executive’s tenure and
that the Executive will be appropriately treated and compensated for services
rendered.

 

B. The parties have entered into this Agreement for the purpose of setting forth
the terms of employment of the Executive by the Company.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1. Employment of Executive and Duties. The Company hereby hires Executive and
Executive hereby accepts employment upon the terms and conditions described in
this Agreement. Executive shall be the Chief Executive Officer of the Company.
Executive shall report directly to the Company’s Board of Directors. In such
position, the Executive shall have such duties, authority, and responsibility as
shall be determined from time to time by the Board of Directors which duties,
authority, and responsibility are consistent with the Executive’s position.

 

2. Time and Effort. Executive agrees to devote his full working time and
attention to the performance of the Executive’s duties hereunder, including but
not limited to, managing all aspects of the Company’s day to day operations and
strategic direction.

 

3. The Company’s Authority. Executive agrees to comply with the Company’s
reasonable rules and regulations as adopted by the Company’s Board of Directors
regarding performance of his duties, and to carry out and perform those orders,
directions and policies established by the Company with respect to his
engagement. Executive shall promptly notify the Company’s Board of Directors of
any objection he has to such officer’s directives and the reasons for such
objection.

 

4. Obligations with Former Employers. Executive confirms that he has not
violated, nor will he violate, any confidentiality obligations he may have with
any former employer.

 

5. Term of Agreement. This Agreement shall commence to be effective as of the
date of this Agreement (the “Commencement Date”), and shall be considered to be
a contract for employment “at-will” as that term is defined under California law
and consistent with section 2922 of the California Labor Code. Either party may
terminate this Agreement at-will.

 

Sunworks United Inc.
Confidential/Proprietary DocumentPage 1 of 5C Cargile Employment Agreement

 

 

6. Confidential Information: Nondisclosure Covenant.

 

6.1. Confidential Information: As used herein the term “Confidential
Information” shall mean all customer and contract lists, records, financial
data, trade secrets, business and marketing plans and studies, suppliers,
investors, financing sources, manuals for Executive and personnel policies,
manufacturing and/or production manuals, computer programs and software,
strategic plans, formulas, manufacturing and production processes and techniques
(including without limitation types of machinery and equipment used together
with improvements and modifications thereon), tools, applications for patents,
designs, models, patterns, drawings, tracings, sketches, blueprints, and all
other similar information developed and/or used by Company in the course of its
business and which is not known by or readily available to the general public.

 

6.2 Nondisclosure Covenant: Executive acknowledges that, in the course of
performing services for and on behalf of Company, Executive has had and will
continue to have access to Confidential Information. Executive hereby covenants
and agrees to maintain in strictest confidence all Confidential Information in
trust for Company, its successors and assigns, and to disclose such information
only on a “need-to-know” basis in furtherance and for the benefit of the
Company’s business. During the period of Executive’s employment with Company and
at any and all times following Executive’s termination of employment for any
reason, including without limitation Executive’s voluntary resignation or
involuntary termination with or without cause, Executive agrees to not
misappropriate, utilize for any purpose other than for the direct benefit of the
Company, or disclose or make available to anyone outside Company’s organization,
any Confidential Information or anything relating thereof without the prior
written consent of Company, which consent may be withheld by Company for any
reason or no reason at all.

 

6.3 Return of Property: Upon Executive’s termination of his employment with
Company for any reason, including without limitation Executive’s voluntary
resignation or involuntary termination with or without cause, Executive hereby
agrees to immediately return to Company’s possession all copies of any writings,
computer discs or equipment, drawings or any other information relating to
Confidential Information which are in Executive’s possession or control.
Executive further agrees that, upon the request of Company at any time during
Executive’s period of employment with Company, Executive shall promptly return
to Company all such copies of writings, computer discs or equipment, drawings or
any other information relating to Confidential Information which are in
Executive’s possession or control.

 

6.4 Rights to Inventions and Trade Secrets: Executive hereby assigns to Company
all right, title and interest in and to any ideas, inventions, original works or
authorship, developments, improvements or trade secrets which Executive solely
or jointly has conceived or reduced to practice, or will conceive or reduce to
practice, or cause to be conceived or reduced to practice during his employment
with Company. All original works of authorship which are made by Executive
(solely or jointly with others) within the scope of Executive’s services
hereunder and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.

 

Sunworks United Inc.
Confidential/Proprietary DocumentPage 2 of 5C Cargile Employment Agreement

 

 

7. Non-interference and Non-solicitation Covenants: In further reflection of the
Company’s important interests in its proprietary information and its trade,
customer, vendor and Executive relationships, Executive agrees that, during the
24-month period following the termination of Executive’s employment with Company
for any reason, including without limitation Executive’s voluntary resignation
or involuntary termination with or without cause, Executive will not directly or
indirectly, for or on behalf of any person, firm, corporation or other entity,
(a) interfere with any contractual or other business relationships that Company
has with any of its customers, clients, service providers or materials suppliers
as of the date of Executive’s termination of employment, or (b) solicit or
induce any Executive of Company to terminate his/her employment relationship
with Company.

 

8. Compensation. During the term of this Agreement, the Company shall pay the
following compensation to Executive:

 

8.1 Annual Compensation. Executive shall be paid a base salary of three hundred
thousand dollars ($300,000.00) payable bi-weekly in 26-equal amounts.
Executive’s position is a regular, fulltime position classified as “exempt” and
thus Executive is not eligible for overtime compensation.

 

8.2 Bonus: For each fiscal year of Executive’s employment hereunder, the
Executive shall be eligible to receive an annual bonus (the “Annual Bonus”).
However, the decision to provide any Annual Bonus and the amount and terms of
any Annual Bonus shall be in the sole and absolute discretion of the
Compensation Committee of the Board and shall be subject to the terms of the
Company annual bonus plan under which it is granted. In addition in order to be
eligible to receive an Annual Bonus, the Executive must be employed by the
Company on the last day of the applicable fiscal year that Annual Bonuses are
paid. Notwithstanding anything to the contrary herein, for the fiscal year
ending December 31, 2017, the Executive, shall be paid a minimum Annual Bonus
equal to 3% of the GAAP operating profit as reported in the Company’s annual
report on Form 10K (less GAAP operating profit for Q1 2017); provided however
the Annual Bonus shall not be lower than the highest bonus paid to other members
of the Company’s executive team (not including sales commissions).

 

8.3 Equity Awards. In consideration of the Executive entering into this
Agreement, on the date hereof, the Company will grant to Executive a restricted
stock grant of 500,000 shares under the Sunworks, Inc. 2016 Equity Incentive
Plan (the “Plan”), one third of which shall vest on the one year anniversary of
the grant and the balance shall vest in twenty four equal installments. All
other terms and conditions of such award shall be governed by the terms and
conditions of the Plan and the applicable award agreement.

 

8.3 Benefits. So long as Executive is employed by the Company, the Executive
shall participate in employee benefit plans provided by the Company to its
employees serving in similar employment capacities, as determined from time to
time by the board of directors of the Company or any compensation committee of
the board of directors, if any, and on terms at least as favorable to Executive
as are offered to such other Executives.

 

8.4 Compensation Review: At the end of the current fiscal year, Executive’s
compensation package shall be subject to review and adjustment.

 

Sunworks United Inc.
Confidential/Proprietary DocumentPage 3 of 5C Cargile Employment Agreement

 

 

9. Reimbursement of Expenses: The Company shall reimburse Executive for the
reasonable travel and other expenses incurred by Executive in connection with
the performance of Executive’s duties under this Agreement. Executive’s approved
reimbursable expenses shall be paid by the Company in cash within a reasonable
time after presentment by Executive of an itemized list of invoices sufficiently
describing such expenses. All compensation provided in Sections 8 of this
Agreement shall be subject to customary withholding tax and other employment
taxes, to the extent required by law. Expense reimbursements will not be subject
to withholding.

 

10. Assignability of Benefits: Except to the extent that this provision may be
contrary to law, no assignment, pledge, collateralization or attachment of any
of the benefits under this Agreement shall be valid or recognized by the
Company. Except as provided by law, payment provided for by this Agreement shall
not be subject to seizure for payment of any debts or judgments against the
Executive, nor shall the Executive have any right to transfer, modify,
anticipate or encumber any rights or benefits hereunder.

 

11. Notice. All notices and other communications required or permitted hereunder
shall be in writing or in the form of email, facsimile or letter to be given
only during the recipient’s normal business hours unless arrangements have
otherwise been made to receive such notice outside of normal business hours, and
can be mailed by registered or certified mail, postage prepaid, or otherwise
delivered by hand, messenger, email or facsimile (as provided above) addressed
(a) if to the Executive, at the address for such Executive set forth on the
signature page hereto or at such other address as such Executive shall have
furnished to the Company in writing or (b) if to the Company, to its principal
executive offices and addressed to the attention of the Chairman of the Board,
or at such other address as the Company shall have furnished in writing to the
Executive.

 

In case of the Company:

 

CONFIDENTIAL

Sunworks United Inc.

1030 Winding Creek Road, Suite 100

Roseville, CA 945678

Attn: President / CEO

 

In case of the Executive:

 

The address listed below

signature to this Agreement.

 

12. Attorneys’ Fees: In the event that either party resorts to legal action in
order to enforce the provisions of this Agreement or to defend such suit, the
prevailing party shall be entitled to receive reimbursement from the
non-prevailing party for all reasonable attorneys’ fees and all other costs
incurred in commencing or defending such suit.

 

13. Entire Agreement: This Agreement embodies the entire understanding among the
parties and merge all prior discussions or communications among them, and no
party shall be bound by any definitions, conditions, warranties, or
representations other than as expressly stated in this Agreement or as
subsequently set forth in a writing signed by the duly authorized
representatives of all of the parties to this Agreement.

 

Sunworks United Inc.
Confidential/Proprietary DocumentPage 4 of 5C Cargile Employment Agreement

 

 

14. No Verbal Change/Amendment: This Agreement may only be changed or modified
and any provision hereof may only be waived by a writing signed by the party
against whom enforcement of any waiver, change or modification is sought. This
Agreement may be amended only in writing by mutual consent of the parties.

 

15. Severability: In the event that any provision of this Agreement shall be
void or unenforceable for any reason whatsoever, then such provision shall be
stricken and of no force and effect. The remaining provisions of this Agreement
shall, however, continue in full force and effect, and to the extent required,
shall be modified to preserve their validity.

 

16. Applicable Law: This Agreement shall be construed as a whole and in
accordance with its fair meaning. This Agreement shall be interpreted in
accordance with the laws of the State of California.

 

17. Successors and Assigns. Each covenant and condition of this Agreement shall
inure to the benefit of and be binding upon the parties hereto, their respective
heirs, personal representatives, assigns and successors in interest. Without
limiting the generality of the foregoing sentence, this Agreement shall be
binding upon any successor to the Company whether by merger, reorganization or
otherwise.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

COMPANY: SUNWORKS UNITED INC.   a California Corporation         By: /s/ James
B. Nelson     Chairman of the Board       EXECUTIVE:   /s/ Charles Cargile    
Charles Cargile                 Street Address                 City, State and
Zip Code           Telephone Number:       Facsimile Number:       Email
Address:  

 

Sunworks United Inc.
Confidential/Proprietary DocumentPage 5 of 5C Cargile Employment Agreement

 

 

